Citation Nr: 0025933	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post total 
arthroplasty of the right knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from March 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1996 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which confirmed a previously assigned 20 percent 
rating for service-connected post-operative residuals of a 
right knee meniscectomy.  Thereafter, during the pendency of 
the appeal, the veteran underwent a total right knee 
arthroplasty in April 1997.  The RO, by an August 1997 
decision, re-characterized the veteran's service-connected 
disability as status post total arthroplasty of the right 
knee.  The RO also assigned an increased (30 percent) rating 
from May 30, 1996, followed by a 100 percent rating effective 
from April 10, 1997 (the date of admission for the total knee 
arthroplasty), followed by a 30 percent rating effective from 
June 1, 1998.

The Board remanded the veteran's appeal on two occasions.  In 
June 1999, the Board remanded for clarification as to whether 
he desired a personal hearing.  In November 1999, the veteran 
notified the RO that he no longer desired a personal hearing.  
Later in November 1999, the Board remanded the veteran's 
appeal, in part, to afford the veteran a VA orthopedic 
examination that addressed the factors required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that, in evaluating a 
service-connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional losses 
should be specifically described by reference to limitation 
of motion.  In other words, functional losses must be equated 
to additional loss of motion beyond that shown clinically.

However, in reviewing the evidence in the claims folder, it 
does not appear that this DeLuca-type analysis was undertaken 
to account for the veteran's oft-repeated complaints of pain 
and flare-ups.  Post-operative private treatment records from 
Timothy H. Izant, M.D., dated from May 1997 to March 2000, 
were obtained by the RO while the appeal was in remand 
status.  In August 1997, the veteran underwent a right knee 
manipulation because of a two-month history of increased 
problems with right knee pain and decreasing motion that had 
not been improved with physical therapy.  In April 1998, the 
veteran's complaints of right knee pain with movement, 
particularly when he walked down stairs, were noted.  In 
March 2000, the veteran complained of occasional sore days.  
The post-operative ranges of motion of the right knee were as 
follows:  May 1997--active motion 15 to 90 degrees and 
passive motion 5 to 95 degrees; June 1997--active motion 5 to 
80 degrees and passive motion 0 to 90 degrees; July 1997 and 
August 4, 1997--active motion 5 to 95 degrees; August 25, 
1997--active motion 10 to 75 degrees; September 1997--active 
motion 15 to 100 degrees and passive motion 10 to 105 
degrees; October 1997--active motion 10 to 95 degrees and 
passive motion 10 to 108 degrees; April 1998--active motion 0 
to 90 degrees and passive motion 0 to 95 degrees; March 1999-
-active motion 0 to 95 degrees and passive motion 0 to 100 
degrees; and March 2000--active motion 0 to 100 degrees and 
passive motion 0 to 104 degrees.

Likewise, an April 2000 VA examiner reported the veteran's 
complaints of right knee stiffness, pain primarily with 
activity, and reduced endurance, as well as reduced strength.  
The veteran also complained of difficulty performing 
activities of daily living, such as putting on his shoes and 
socks.  On examination, the right knee had full extension and 
90 degrees of flexion.  Additionally, the knee showed no 
infusion and had good stability.  Yet, the examiner opined 
that the 

. . . examination was conducted during a 
period of quiescent symptoms.  Symptoms 
elicited from the veteran are compatible 
with the diagnosis [of status post total 
knee arthroplasty].  During flare-up of 
symptoms which will occur with varying 
frequency, physical findings of this 
examination could be significantly 
altered.  Quantification of such changes 
would require examination during a flare-
up.

Although required by the Board's remand, the April 2000 
examiner did not provide an opinion in terms that allow for 
application of the rating criteria.  Indeed, the examiner 
indicated that the veteran experienced flare-ups that likely 
resulted in increased debility, which in turn would yield 
different examination results.  Such evidence cannot be found 
in the recently obtained private treatment records or 
elsewhere in the record.  Consequently, the post-remand 
development was unresponsive to the mandate of DeLuca.  The 
message of DeLuca is that, while a veteran may have almost 
normal range of motion demonstrated in a clinical setting, 
his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, he must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.  This has not yet been done in this case.  

Accordingly, the veteran's claim for an increased rating must 
be remanded to afford the veteran another VA orthopedic 
examination that addresses the factors set out in DeLuca in a 
manner which allows for application of the rating criteria.  
See Stegall v. West, 11 Vet. App. 268 (1998) (a remand is 
necessary due to the RO's failure to follow the directives 
contained in the Board's remand decision; where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the 
veteran, for the preceding twelve months, 
a list of the approximate dates he 
experienced a right knee flare-up and the 
location of the medical facility, if any, 
where he received treatment for those 
flares.  Thereafter, the RO should obtain 
and associate with the record all medical 
records from the facilities identified by 
the veteran.  The RO should also obtain 
and associate with the record the post-
operative physical therapy records 
identified in the treatment records 
obtained from Dr. Izant.  
38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for a 
VA orthopedic evaluation to determine the 
extent of his service-connected 
disability.  Among other things, the 
examiner should obtain from the veteran a 
detailed description of the adverse 
symptomatology he experiences during a 
right knee flare-up.  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected disability and 
provide findings that take into account 
all functional impairments due to 
service-connected disability, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  Functional loss due to such 
difficulties should be equated with 
additional loss in range of motion due to 
these factors.  See DeLuca, supra.  If 
the veteran is examined at a point of 
maximum disability, this should be noted.  
Next, the examiner should provide an 
opinion, using the history as provided by 
the veteran, on the degree of limitation 
of motion of the right knee at the time 
of a flare-up.  The examiner should state 
whether the veteran's post-operative scar 
is poorly nourished with repeated 
ulceration, or is tender and painful on 
objective demonstration.  

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.118 (1999) and the precepts of DeLuca, 
supra.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


